113 S.W.3d 238 (2003)
STATE of Missouri, Respondent,
v.
Darrell HUFFMAN, Appellant.
No. ED 81895.
Missouri Court of Appeals, Eastern District, Division One.
August 19, 2003.
Kent Denzel, Columbia, MO, for appellant.
John Munson Morris III, Breck K. Burgess, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., ROBERT G. DOWD, JR., J., and MARY R. RUSSELL, J.

ORDER
PER CURIAM.
Darrell Huffman appeals from a judgment entered on a jury verdict finding him guilty of murder in the second degree and armed criminal action in violation of sections 565.021 and 571.015 RSMo 2000, respectively. He alleges that (1) there was insufficient evidence to support the second degree murder verdict, (2) the trial court erred in overruling his objection to the striking of a venireperson, (3) the trial court erred in overruling his objection to the state's closing argument, and (4) the trial court erred in overruling his request for a mistrial after the state objected during his closing argument. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).